Exhibit 10.1

 



THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of January 13,
2020 by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Lender”), and China Recycling Energy Corporation, a Nevada corporation
(“Borrower”). Capitalized terms used in this Agreement without definition shall
have the meanings given to them in the Exchange Note (defined below).

 

A.              Borrower previously sold and issued to Lender that certain
Convertible Promissory Note dated January 31, 2019 in the original principal
amount of $1,050,000.00 (the “Original Note”) pursuant to that certain
Securities Purchase Agreement dated January 31, 2019 by and between Lender and
Borrower (the “Purchase Agreement”).

 

B.              Pursuant to an Exchange Agreement dated April 14, 2019 (the
“Exchange Agreement”), Borrower and Lender exchanged the Original Note for a new
Promissory Note in the original principal amount of $1,173,480.00 (the “Exchange
Note,” and together with the Exchange Agreement and all other documents entered
into in conjunction therewith, the “Exchange Documents”).

 

C.              Subject to the terms of this Agreement, Borrower and Lender
desire to partition a new Promissory Note in the original principal amount of
$135,000.00 (the “Partitioned Note”) from the Exchange Note and then cause the
outstanding balance of the Exchange Note to be reduced by an amount equal to the
initial outstanding balance of the Partitioned Note.

 

D.              Borrower and Lender further desire to exchange (such exchange is
referred to as the “Note Exchange”) the Partitioned Note for the delivery of
450,000 shares of the Company’s Common Stock, par value $0.001 (the “Common
Stock,” and such 450,000 shares of Common Stock, the “Exchange Shares”),
according to the terms and conditions of this Agreement.

 

E.               The Note Exchange will consist of Lender surrendering the
Partitioned Note in exchange for the Exchange Shares, which will be issued free
of any restrictive securities legend pursuant to Rule 144. Other than the
surrender of the Partitioned Note, no consideration of any kind whatsoever shall
be given by Lender to Borrower in connection with this Agreement.

 

F.               Lender and Borrower now desire to exchange the Partitioned Note
for the Exchange Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.               Recitals and Definitions. Each of the parties hereto
acknowledges and agrees that the recitals set forth above in this Agreement are
true and accurate, are contractual in nature, and are hereby incorporated into
and made a part of this Agreement.

 

2.               Partition. Effective as of the date hereof, Borrower and Lender
agree that the Partitioned Note is hereby partitioned from the Exchange Note.
Following such partition of the Exchange Note, Borrower and Lender agree that
the Exchange Note shall remain in full force and effect, provided that the
outstanding balance of the Exchange Note shall be reduced by an amount equal to
the initial outstanding balance of the Partitioned Note.

 



 

 

 

3.               Issuance of Shares. Pursuant to the terms and conditions of
this Agreement, the Exchange Shares shall be delivered to Lender on or before
January 16, 2020 and the Note Exchange shall occur with Lender surrendering the
Partitioned Note to Borrower on the Free Trading Date (as defined below). On the
Free Trading Date, the Partitioned Note shall be cancelled and all obligations
of Borrower under the Partitioned Note shall be deemed fulfilled. All Exchange
Shares delivered hereunder shall be delivered via DWAC to Lender’s designated
brokerage account. Subject to the securities laws and regulations, Borrower
agrees to provide all necessary cooperation or assistance that may be required
to cause all Exchange Shares delivered hereunder to become Free Trading (the
first date such occurs, the “Free Trading Date”). For purposes hereof, the term
“Free Trading” means that (a) the Exchange Shares have been cleared and approved
for public resale by the compliance departments of Lender’s brokerage firm and
the clearing firm servicing such brokerage, and (b) such shares are held in the
name of the clearing firm servicing Lender’s brokerage firm and have been
deposited into such clearing firm’s account for the benefit of Lender.

 

4.               Closing. The closing of the transaction contemplated hereby
(the “Closing”) along with the delivery of the Exchange Shares to Lender shall
occur on the date that is mutually agreed to by Borrower and Lender by means of
the exchange by email of .pdf documents, but shall be deemed to have occurred at
the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

5.               Holding Period, Tacking and Legal Opinion. Lender and Borrower
agree that for the purposes of Rule 144 (“Rule 144”) of the Securities Act of
1933, as amended (the “Securities Act”), the holding period of the Partitioned
Note and the Exchange Shares will include Lender’s holding period of the
Exchange Note from January 31, 2019, which date is the date that the Original
Note was originally issued. Borrower agrees not to take a position contrary to
this Section 5 in any document, statement, setting, or situation. Borrower
agrees to take all action necessary to issue the Exchange Shares without
restriction, and not containing any restrictive legend without the need for any
action by Lender; provided that the applicable holding period has been met. In
furtherance thereof, prior to the Closing, counsel to Lender may, in its sole
discretion, provide an opinion that: (a) the Exchange Shares may be resold
pursuant to Rule 144 without volume or manner-of-sale restrictions or current
public information requirements; and (b) the transactions contemplated hereby
and all other documents associated with this transaction comport with the
requirements of Section 3(a)(9) of the Securities Act. Borrower represents that
it is in full compliance with the tests and standards set forth in Rule
144(i)(2) as of the date of this Agreement. The Exchange Shares are being issued
in substitution of and exchange for and not in satisfaction of the Partitioned
Note. The Exchange Shares shall not constitute a novation or satisfaction and
accord of the Partitioned Note. Borrower acknowledges and understands that the
representations and agreements of Borrower in this Section 5 are a material
inducement to Lender’s decision to consummate the transactions contemplated
herein.

 



 

 

 

6.               Representations, Warranties and Agreements of Borrower. In
order to induce Lender to enter into this Agreement, Borrower, for itself, and
for its affiliates, successors and assigns, hereby acknowledges, represents,
warrants and agrees as follows: (a) Borrower has full power and authority to
enter into this Agreement and to incur and perform all obligations and covenants
contained herein, all of which have been duly authorized by all proper and
necessary action, (b) no consent, approval, filing or registration with or
notice to any governmental authority is required as a condition to the validity
of this Agreement or the performance of any of the obligations of Borrower
hereunder, (c) except as specifically set forth herein, nothing herein shall in
any manner release, lessen, modify or otherwise affect Borrower’s obligations
under the Exchange Note, (d) the issuance of the Exchange Shares is duly
authorized by all necessary corporate action and the Exchange Shares are validly
issued, fully paid and non-assessable, free and clear of all taxes, liens,
claims, pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description, (e) Borrower has not received
any consideration in any form whatsoever for entering into this Agreement, other
than the surrender of the Partitioned Note, and (f) Borrower has taken no action
which would give rise to any claim by any person for a brokerage commission,
placement agent or finder’s fee or other similar payment by Borrower related to
this Agreement.

 

7.               Representations, Warranties and Agreements of Lender. In order
to induce Borrower to enter into this Agreement, Lender, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Lender has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, and (b) no consent, approval, filing or registration with or notice to
any governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Lender hereunder.

 

8.               Arbitration. By its execution of this Agreement, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement and the parties
agree to submit all Claims (as defined in the Purchase Agreement) arising under
this Agreement or any Transaction Document or other agreement between the
parties and their affiliates to binding arbitration pursuant to the Arbitration
Provisions.

 

9.               Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah. The provisions set forth in the
Purchase Agreement to determine the proper venue for any disputes are
incorporated herein by this reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



 

 

 

10.            Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this

Agreement and of signature pages by facsimile transmission or other electronic
transmission (including email) shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
transmission or other electronic transmission (including email) shall be deemed
to be their original signatures for all purposes.

 

11.            Attorneys’ Fees. In the event of any arbitration or action at law
or in equity to enforce or interpret the terms of this Agreement, the prevailing
party shall therefore be entitled to an additional award of the full amount of
the attorneys’ fees and expenses paid by such prevailing party in connection
with the arbitration, litigation and/or dispute without reduction or
apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading.

 

12.            No Reliance. Each party acknowledges and agrees that neither the
other party nor any of such other party’s officers, directors, members,
managers, equity holders, representatives or agents has made any representations
or warranties to the party or any of its agents, representatives, officers,
directors, or employees except as expressly set forth in this Agreement and the
Exchange Documents and, in making its decision to enter into the transactions
contemplated by this Agreement, the party is not relying on any representation,
warranty, covenant or promise of the other party or such other party’s officers,
directors, members, managers, equity holders, agents or representatives other
than as set forth in this Agreement.

 

13.            Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

14.            Entire Agreement. This Agreement, together with the Exchange
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between Borrower, Lender, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters.

 

15.            Amendments. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties. No provision of this
Agreement may be waived except in writing signed by the party against whom such
waiver is sought to be enforced.

 

16.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
This Agreement or any of the severable rights and obligations inuring to the
benefit of or to be performed by Lender hereunder may be assigned by Lender to a
third party, including its financing sources, in whole or in part. Neither party
shall assign this Agreement or any of its obligations herein without the prior
written consent of the other party.

 



 

 

 

17.            Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, the Exchange Note and each of the other
Exchange Documents shall remain in full force and effect, enforceable in
accordance with all of its original terms and provisions. This Agreement shall
not be effective or binding unless and until it is fully executed and delivered
by Lender and Borrower. If there is any conflict between the terms of this
Agreement, on the one hand, and the Exchange Note or any other Transaction
Document, on the other hand, the terms of this Agreement shall prevail.

 

18.            Time of Essence. Time is of the essence with respect to each and
every provision of this Agreement.

 

19.            Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.

 

20.            Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 



  COMPANY:             CHINA RECYCLING ENERGY CORPORATION             By:      
Name:       Title:                       LENDER:             ILIAD RESEARCH AND
TRADING, L.P.             By: Iliad Management, LLC, its General Partner        
  By: Fife Trading, Inc., its Manager           By:           John M. Fife,
President  



  

 



[Signature Page to Exchange Agreement]





 

 